Citation Nr: 1311639	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to a rating greater than 10 percent for patellofemoral pain syndrome (PFS) of the right knee. 

3.  Entitlement to a rating greater than 10 percent for PFS of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the RO which granted service connection for the above enumerated disabilities and assigned noncompensable ratings.  The Veteran filed a notice of disagreement (NOD) in July 2005.  The RO provided a statement of the case (SOC) on March 2006 and a subsequent supplemental statement of the case (SSOC) on June 2008.  The Veteran perfected a timely appeal with his April 2006 VA Form 9.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In October 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Winston-Salem RO.  A copy of the hearing transcript is associated with the claims folder.  The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While a review of the transcript tends to indicate that the Bryant elements may not have been fully accomplished, it is well to observe that the questioning at the hearing was focused on the elements of the claims, and the Board did remanded the case to help substantiate the Veteran's claims.  Hence, the Board determines that any error in this regard resulted in no prejudice to the Veteran and should be deemed harmless.  See 38 C.F.R. § 20.1102 (2012).

This claim was previously before the Board and remanded for further development to the RO, via the Appeals Management Center (AMC), in Washington, DC, in June 2009, February 2011, and September 2012.  The requested development having been completed, the claim is once again before the Board.

By means of a rating decision dated April 2012, the RO awarded separate 10 percent ratings for PFS of the right and left knees effective to the date of claim, March 19, 2005.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records from the Philadelphia VA Medical Center dated August 2011 to April 2012 and August 2011 to March 2012; and the Wilmington VA Medical Center dated November 2008.


FINDINGS OF FACT

1.  The Veteran was not shown to have a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control in any period pertinent to this appeal.

2.  The Veteran was not shown to have a leg flexion limited to 45 degrees or less, leg extension limited to 10 degrees or less, arthritis, subluxation, or instability for his bilateral knees in any period pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hypertension are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.104, Diagnostic Code 7101 (2012).

2.  The criteria for an evaluation in excess of 10 percent for right knee PFS are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2012).

3.  The criteria for an evaluation in excess of 10 percent for left knee PFS are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required). Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's hypertension and bilateral knee bursitis, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in January 2005, March 2006, and April 2011.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's hypertension is rated as 0 percent disabling under the diagnostic code for hypertension in accordance with the General Rating Formula for Diseases of the Arteries and the Veins.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.

The Veteran's bilateral knee PFS is rated separately, left and right, as 10 percent disabling under the diagnostic code for bursitis in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Separate evaluations for arthritis and instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.





Analysis

Hypertension

In a May 2005 rating decision, the Veteran was granted an initial 0 percent rating for his hypertension.  The Veteran filed a July 2005 NOD, indicating that he believed his condition warranted a higher initial evaluation.  At his October 2008 Board hearing, the Veteran indicated that he was currently taking medication, Lipitor and fish oil, to control his hypertension.  He stated that he began taking medication for his condition in about October 2007.  The Veteran further related that whenever he has his blood pressure checked, it is usually rechecked one or two additional times.  In this regard, the Veteran stated that he has been told by doctors that his blood pressure is extremely high, but that he does not know the exact readings upon which that assertion was based.  The Veteran contends that he has had high blood pressure since 2005 and that he has recently had blood pressure readings that were "a little over 100."    

A review of the Veteran's STRs indicate the following blood pressure readings on the following dates: 131/74 mmHg on April 2001; 121/55 mmHg in May 2001; 126/58 mmHg in May 2001; 122/68 mmHg on June 2001; 126/70 mmHg on June 2001; 129/73 mmHg on June 2001; 115/68 mmHg on June 2001; 106/62 mmHg in June 2001; 125/67 mmHg on July 2001; 146/68 on July 2001; 118/66 on July 2001; 146/90 mmHg on September 2001; 121/88 mmHg on October 2001; 128/84 mmHg on January 2002; 141/71 mmHg in January 2002; 149/74 in January 2002; 110/60 mmHg in May 2002; 140/94 mmHg on March 2003; 142/74 mmHg on June 2003; 140/82 mmHg on March 2004, 138/96 mmHg on May 2004; 120/58 mmHg on May 2004; 124/90 mmHg on June 2004; 120/80 mmHg in July 2004; 144/82 mmHg on August 2004; 140/100 mmHg on August 2004; 140/100 mmHg on October 2004; 140/100 mmHg on October 2004; 160/98 mmHg on December 2004; 112/80 on February 2005; and 122/72 on February 2005.  Only three readings over the course of the Veteran's service showed a diastolic of 100 or over.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran had been treated for his hypertension.   Indication was given that the Veteran was treated with medication.  In an August 2007 treatment note, the examiner stated that the Veteran was not taking his medication.  In treatment records from 2011 to 2012, the Veteran's medication lists indicated that he was taking two medications for hypertension, Lisinopril and Amlodipine.  A July 2011 treatment note indicated that the Veteran's blood pressure was stable, but advised a low sodium diet and regular moderate physical activity within normal limits.   However, an August 2011 treatment note indicated that the Veteran's physician was evaluating whether to cease the medications and the last time that they appeared on the list in the Veteran's treatment records was in January 2012.  The Veteran's VA outpatient treatment records showed the following blood pressure readings on the following dates: 140/94 mmHg on July 2007; 120/90 mmHg on August 2007; 130/80 mmHg on January 2008; 130/90 mmHg on July 2008; 130/90 mmHg on October 2008; 112/77 mmHg on August 2011; 134/82 mmHg on August 2011; 121/81 mmHg on August 2011; 103/62 mmHg on August 2011; 110/80 mmHg on September 2011; 128/96 mmHg on September 2011; 120/80 mmHg on January 2012; and 120/80 mmHg on January 2012.  None of the readings from the Veteran's VA outpatient treatment records indicated a diastolic blood pressure 100 or over nor did they indicate a systolic blood pressure of 160 or over.

The Veteran was provided with a VA examination in January 2005.  At this examination the examiner reviewed the Veteran's STRs and noted blood pressure readings indicating hypertension.  The examiner found that the Veteran's diastolic pressure had been intermittently elevated, but that it did not persist.  It was noted that the Veteran was not taking medication for this condition.  The examiner took three blood pressure readings, supine, sitting, and standing, on three different days.  The readings on day one were supine 130/84 mmHg, sitting 128/88 mmHg, and standing 128/90 mmHg.  The readings on day two were sitting 140/90 mmHg, supine 142/86 mmHg, and standing 142/88 mmHg.  The readings on day three were sitting 148/92 mmHg, supine 150/98 mmHg, and standing 152/100.  The Veteran was diagnosed with hypertension.

The Veteran was provided with an additional VA examination in March 2006.  At this examination, the examiner noted that the Veteran's hypertension was currently untreated and uncomplicated.  However, the examiner did advise the Veteran to seek treatment for this condition.  The examiner took blood pressure readings which revealed 144/90 mmHg on the left and 147/87 mmHg on the right.  A second set of readings revealed 149/83 mmHg on the left and 191/84 on the right.  The examiner diagnosed high blood pressure, treated and uncomplicated to date.

The Veteran was administered an additional VA examination in April 2011.  At this examination, the examiner noted the Veteran's history of hypertension since military service.  The examiner found that, although the Veteran has had multiple abnormal reading during service and post-service, he was displaying no current symptoms.  There were no medications noted for the treatment of this condition.  The examiner reviewed thirteen blood pressure readings for the previous three years and found that the Veteran does not have readings of diastolic blood pressure predominantly over 100.  There were, however, four readings just over 100, but, being as those were less than one-third of the readings, they were not found to be predominating.  There were only blood pressure readings for systolic blood pressure over 160.  It was also not considered to be predominating because it was such a small percentage of the total readings.  The examiner took two blood pressure readings from the Veteran's right arm that were both 150/98 mmHg and one from the left arm that was 156/96.  The examiner diagnosed hypertension.  

Based on the above, the Board finds that the Veteran's hypertension only meets the criteria for a 0 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a diastolic blood pressure predominately over 100 or systolic blood pressure predominately over 160, as the Veteran has only had isolated incidences of such elevated pressure, the Board finds that the Veteran is not entitled to an evaluation in excess of 0 percent for his hypertension.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hypertension, but the evidence reflects that those manifestations, namely the presence of a more elevated blood pressure, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension, as the criteria assess social and occupational impairment.  Further, it is noted that in each of the Veteran's VA examinations, the examiners took occupational and activities of daily living into account, finding that the Veteran's condition created no functional impacts.  There were also no indications in the claims file of frequent hospitalizations due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hypertension at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

Bilateral PFS

In a May 2005 rating decision, the Veteran was granted initial 0 percent ratings for his bilateral PFS.  The Veteran filed a July 2005 NOD, indicating that he believed his condition warranted a higher initial evaluations.  In an April 2012 rating decision, the Veteran was granted initial 10 percent ratings for his bilateral PFS.  Although this rating decision granted the Veteran an increase from the initial effective date of the Veteran's bilateral PFS, a veteran is assumed to be seeking the highest evaluation available, to include separate evaluations, and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal." AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran expressed no such intent and higher evaluations are available.  Thus, the Board finds that it may proceed to adjudicate the proper evaluation of the bilateral PFS.

At the Veteran's October 2008 Board hearing, he complained of an increase in loss of range of motion for his bilateral knees.  He stated that this condition affects his normal functions, such as walking, as he is always in pain.  The pain was described as a throbbing, aching pain that occurred daily.  The Veteran reported waking up stiff and that he hears cracking and popping whenever he moves his legs.  The Veteran further stated that this condition has affected his ability to work and that he is currently unemployed and unable to do side jobs.  He reported taking pain medication, Hydrocodone, for almost a year and using a heating pad.  

A review of the Veteran's STRs revealed notations relating to treatment for pain in the right knee in August 2004 and October 2004.  The Veteran was diagnosed with a possible illiotibial tear and chronic knee condition.  He was also seen in August 2004 for treatment of pain relating to his left knee.  The Veteran was diagnosed with a history of trauma and pain and suspected tendonitis.

A review of the Veteran's VA outpatient treatment records revealed several instances of treatment for pain related to his bilateral knees, including the prescribing of narcotic medications to treat.  He was seen in July 2007 for complaints of bilateral knee pain.  There was no swelling noted and good movement.  An impression of possible arthritis or arthralgia was given.  In an August 2007 treatment note, it was indicated that the Veteran had been prescribed Hydrocodone for knee pain.  He was also assessed with bursitis to knees with joint stiffness.  A January 2008 treatment note shows that the Veteran was seen for knee pain.  It was indicated that he had crepitus, but a full range of motion.  In a March 2008 treatment note, it was indicated that the Veteran participated in sports and fishing for recreation.  In a July 2008 treatment note, it was shown that the Veteran was seen for complaints of bilateral knee pain.  He had full range of motion without limitation.   In an October 2008 treatment note it was indicated that the Veteran was still complaining of bilateral knee pain despite taking Hydrocodone for over a year.  The Veteran's "problem list" indicated that he had been treated for knee pain with arthralgia since June 2009.

The Veteran was administered a VA examination in January 2005.  At this examination, the examiner noted the Veteran's history of bilateral knee pain, which was stated to have been ongoing for the past year and a half.  The Veteran reported that he had pain on standing or sitting for prolonged periods and pain with almost any other activity.  The Veteran reported feeling stiff in the morning and wobbly throughout the day, although no instability was noted.  The objective appearance of the knees was found to be within normal limits.  Range of motion testing revealed full range of motion for both knees with a flexion of 140 degrees and extension of 0 degrees.  No pain was noted with motion.  No further loss of motion or addition pain was noted upon repetition.  X-rays revealed normal knees.  The Veteran was diagnosed with bilateral PFS with residual tenderness in the right knee only.

The Veteran was administered an additional VA examination in March 2006.  At this examination, the examiner noted that the Veteran could no longer run or jog, but had no difficulty with walking.  The Veteran's occupation was noted as a forklift mechanic and that he had not missed any work due to his condition.  The examiner found that the Veteran's knees appeared normal.  Range of motion testing indicated a flexion of 100 degrees bilaterally and an extension of 0 degrees bilaterally.  No pain was noted with motion.  No further loss of motion or additional pain was noted upon repetition.  The Veteran was diagnosed with bilateral PFS.

The Veteran was administered an additional VA examination in April 2011.  At this examination, the examiner noted the Veteran's history of PFS since military service, to include complaints of pain.  The Veteran's occupation was noted as a maintenance worker for an apartment complex.  His job requires going up and down numerous flights of steps as well as standing for prolonged periods, which aggravates his knee pain, but does not prevent work performance.  The Veteran reported a history of taking anti-inflammatory medication and Hydrocodone, but stated that he no longer takes any medication.  In activities of daily living, the Veteran tries to avoid steps, standing for more than thirty minutes, walking for more than thirty minutes, or participating in any sports.  The Veteran reported one incident in which his right knee locked in bed, but he was able to manipulate it back into motion.  X-rays were taken and revealed no arthritis.  Range of motion testing was provided and the Veteran was shown to have a flexion of 110 degrees and extension of 0 degrees for the left knee and a flexion of 90 degrees and extension of 0 degrees for the right knee.  Pain was noted with movement bilaterally.  After repetitive testing, only the right knee had additional loss of motion to 85 degrees.  No instability was found.  There was popping sounds noted in both knees, but no crepitation.   The Veteran was diagnosed with bilateral PFS.

Based on the above, the Board finds that the Veteran's bilateral PFS only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show instability for separate additional evaluations.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Further, although the Veteran is currently rated based upon consideration of painful motion in accordance with 38 C.F.R. § 4.59, it would be possible to obtain higher evaluations if arthritis was shown with occasional incapacitating exacerbations.   See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Separate or higher evaluations for limitation of knee extension and flexion may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg flexion the evidence would have to show limitation to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's flexion has only decreased from 140 to 90 degrees over a the course of the period pertinent to the appeal, nor has there been any limitation of extension, showing of arthritis, or any subluxation or instability, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for each knee, as the evaluation for painful motion adequately contemplates the nature of the Veteran's disability over the appeals period.

The Board has considered whether staged ratings are warranted but finds that they are not as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for PFS of each knee are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's low back condition at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral PFS, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, instability or arthritis, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral PFS, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his bilateral knee pain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, which is the minimum compensable rating, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.




TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim for the underlying disability, when such issue of unemployability due to that disability is raised by the record.  In this case, at the October 2008 Board hearing, the Veteran related that his knees affected his ability to work, and that he was not employed at that time.  Subsequently, at his April 2011 VA examination, the Veteran reported that he is currently employed in maintenance service for a residential apartment complex, and the information of record does not indicate that the Veteran's status of employment has since changed.  Hence, the record now suggests that the Veteran has secured full-time employment, despite his service-connected right and left knee disabilities, and thus would render him ineligible for a TDIU.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is part of an initial rating or increased rating claim only when there is evidence of unemployability).  Therefore, consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to a rating greater than 10 percent for PFS of the right knee is denied.

Entitlement to a rating greater than 10 percent for PFS of the left knee is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


